Citation Nr: 0935443	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  08-29 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a bilateral foot 
disability.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for a left knee 
disability.

3.  Whether new and material evidence has been received to 
reopen a claim for service connection for a bilateral leg 
disability.

4.  Entitlement to service connection for a left knee 
disability.

5.  Entitlement to service connection for a bilateral foot 
disability.

6.  Entitlement to service connection for a bilateral leg 
disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her husband


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1980 to 
November 1980.

These matters come before the Board of Veterans' Appeals 
(Board) from a June 2007 rating decision of the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Providence, 
Rhode Island.  In that decision, the RO denied the Veteran's 
request to reopen her previously denied claims for service 
connection for a bilateral foot disability, a left knee 
disability, and a bilateral leg disability as the Veteran had 
not submitted new and material evidence.

In her June 2007 notice of disagreement, the Veteran 
requested a hearing at the RO before a Decision Review 
Officer.  In a September 2008 written statement (VA Form 21-
4138), the Veteran cancelled her hearing request.

The Veteran testified before the undersigned at a May 2009 
hearing at the RO (Travel Board hearing), and a transcript of 
that hearing has been associated with her claims folder.
During the May 2009 hearing, the Veteran raised the issue of 
entitlement to service connection for a right ankle 
disability.  This claim has not yet been adjudicated and is 
referred to the agency of original jurisdiction (AOJ) for 
appropriate action.

The issues of entitlement to service connection for a 
bilateral foot disability and a bilateral leg disability are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's claim for service connection for a 
bilateral foot disability was denied in a November 1982 Board 
decision as the disability preexisted service and was not 
aggravated by service.

2.  The Veteran's claims for service connection for a left 
knee disability and a bilateral leg disability were denied in 
the November 1982 Board decision as such disabilities were 
not present in service or at the time of discharge and were 
not related to the Veteran's service.

3.  Evidence received since the November 1982 Board decision 
includes information that was not previously considered and 
which establishes facts necessary to substantiate the claims 
for service connection for a bilateral foot disability, a 
left knee disability, and a bilateral leg disability, the 
absence of which was the basis of the previous denials.

4.  The Veteran's left knee disability is etiologically 
related to an in-service disease or injury.




CONCLUSIONS OF LAW

1.  The Board's November 1982 decision denying the claims for 
service connection for a bilateral foot disability, a left 
knee disability, and a bilateral leg disability is final.  38 
U.S.C.A. § 7104(b) (West 2002); 38 C.F.R § 20.1100(a) (2008). 

2.  The evidence received since that December 1982 decision 
is new and material and, therefore, sufficient to reopen the 
claims for service connection for a bilateral foot 
disability, a left knee disability, and a bilateral leg 
disability.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).

3.  The criteria for service connection for a left knee 
disability have been met.  38 U.S.C.A. §§ 1131, 5107(b) (West 
2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 as amended (VCAA) 
and implementing regulations impose obligations on VA to 
provide claimants with notice and assistance.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

As the Board is granting the petition to reopen the claims 
for service connection for a bilateral foot disability, a 
left knee disability, and a bilateral leg disability and is 
granting the underlying claim for service connection for a 
left knee disability, the claims are substantiated, and there 
are no further VCAA duties.  Wensch v. Principi, 15 Vet App 
362, 367-68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) 
(Secretary not required to provide assistance "if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. 
Reg. 59989 (2004) (the notice and duty to assist provisions 
of the VCAA do not apply to claims that could not be 
substantiated through such notice and assistance).


Analysis

Petitions to Reopen

Generally, a claim which has been denied in a Board decision 
may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 
7104(b), 7105(c) (West 2002).  The exception to this rule is 
38 U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously 
submitted to VA, and material evidence is defined as existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

The newly presented evidence is presumed to be credible for 
purposes of determining whether or not it is new and 
material.  Savage v. Gober, 10 Vet. App. 488 (1997).

For the purpose of determining whether or not new and 
material evidence has been presented to reopen a claim, the 
evidence for consideration is that which has been presented 
or secured since the last time the claim was finally 
disallowed on any basis, and not only since the last time it 
was disallowed on the merits.  Evans v. Brown, 9 Vet. App. 
273, 285 (1996).

The Board denied the Veteran's claim for service connection 
for a bilateral foot disability in November 1982 because it 
preexisted service and was not aggravated by service.  In its 
November 1982 decision, the Board also denied the claims for 
service connection for a left knee disability and a bilateral 
leg disability because such disabilities were not present in 
service or at the time of discharge and were not related to 
the Veteran's service.  The Board's decision was final when 
issued.  See 38 U.S.C.A. § 7104(b); 38 C.F.R §§ 20.1100(a).

As for the Veteran's claim for service connection for a 
bilateral foot disability, the following pertinent evidence 
was received since the November 1982 denial:  a November 1982 
letter from Dr. Silliker and a May 1983 letter from Dr. 
Bentley.  As this additional evidence shows that the 
Veteran's preexisting bilateral foot disability may have been 
aggravated by service, the evidence is new and material and 
the Veteran's claim is reopened.

With regard to the Veteran's claim for service connection for 
a left knee disability, the following pertinent evidence was 
received since the November 1982 denial:  a November 1982 
letter from Dr. Johnson, a May 1983 letter from Dr. Bentley, 
and a May 2009 letter from Dr. Ackland.  As this additional 
evidence shows that the Veteran's left knee disability is 
related to service, the evidence is new and material and the 
claim is reopened.

As for the Veteran's claim for service connection for a 
bilateral leg disability, the following evidence was received 
since the November 1982 denial: the November 1982 letter from 
Dr. Silliker and a June 1983 discharge summary from Goddard 
Memorial Hospital.  This additional evidence does not show 
that the Veteran's bilateral leg condition was present in 
service or at discharge or is otherwise related to service, 
and therefore is not new and material.  However, during the 
May 2009 hearing, the Veteran's representative stated that 
the Veteran's bilateral leg condition was secondary to her 
left knee disability and was not directly related to service.  
Furthermore, the Veteran testified that she had experienced 
pain in her legs since 1980 when she injured her left knee in 
service.

Although the November 1982 Board decision denied service 
connection on a direct basis and the current appeal is 
premised on a contention that the Veteran's bilateral leg 
disability is secondary to her left knee disability, a 
different theory of entitlement for a previously denied final 
claim does not constitute new and material evidence.  Ashford 
v. Brown, 10 Vet. App. 120 (1997).  However, in light of the 
fact that the Board is granting the Veteran's claim for 
service connection for a left knee disability and that the 
Veteran is competent to testify as to causation and 
continuity of leg symptomatology, this additional evidence 
shows that the Veteran's bilateral leg condition may be 
related to her left knee disability or service.  See Davidson 
v. Shinseki, No. 2009-7075, 2009 WL 2914339 (Fed. Cir. Sept. 
14, 2009);  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 
(Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 
(Fed. Cir. 2006).  Therefore, the evidence is new and 
material and the claim is reopened.

Service Connection-Left Knee

Service connection will be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability. Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. 
Cir. 1996) (table); see also Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 
247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999). Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires 
that VA give "due consideration" to "all pertinent medical 
and lay evidence" in evaluating a claim for disability or 
death benefits.  Davidson v. Shinseki.  

The Federal Circuit has held that "[l]ay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional." Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 
451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot 
determine that lay evidence lacks credibility merely because 
it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  
Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
6 Vet. App. at 469 (distinguishing between competency ("a 
legal concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination going 
to the probative value of the evidence to be made after the 
evidence has been admitted")).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran's medical records indicate that she has been 
diagnosed as having a left knee disability.  For example, a 
January 2009 letter from Dr. Ackland indicates that a 
September 2008 MRI of the left knee revealed a mild ACL 
strain and chondromalacia patella.  The Veteran underwent a 
left knee meniscectomy, chondroplasty, and lateral release in 
December 2008.  Dr. Ackland's January 2009 letter indicated a 
diagnosis of status post left knee meniscectomy, 
chondroplasty, and lateral release.

Furthermore, the Veteran has stated that she injured her left 
knee in service while doing exercises during basic training.  
During a February 1982 RO hearing and the May 2009 hearing, 
she testified that her left knee went inward as she was 
running on a track during basic training.  While there is no 
indication of a left knee injury in the Veteran's service 
treatment records, she is competent to report an in-service 
left knee injury.  Given that there is no affirmative 
evidence to contradict her reports and that they are 
consistent with the circumstances of her service, an in-
service left knee injury is conceded.  38 U.S.C.A. § 5107(b).  
Thus, there is evidence of a current left knee disability and 
an in-service left knee injury.

There are conflicting medical opinions as to the etiology of 
the Veteran's left knee disability.  The Board, therefore, 
must weigh the credibility and probative value of these 
opinions, and in so doing, may favor one medical opinion over 
the other.  See Evans v. West, 12 Vet. App. 22, 30 (1998), 
citing Owens v. Brown, 7 Vet. App. 429, 433 (1995).  The 
Board must account for the evidence it finds persuasive or 
unpersuasive and provide reasons for rejecting material 
evidence favorable to the claim.  See Gabrielson v. Brown, 7 
Vet. App. 36, 39-40 (1994). 

In a July 1981 note Dr. Von Ertfelda stated that the 
Veteran's acute chondromalacia patella of the left knee was 
probably related to her activity in the Air Force.

A December 1981 VA orthopedic examination report included an 
opinion that the Veteran undoubtedly experienced 
chondromalacia of the patella that was aggravated by the 
increased activity of basic training.  This opinion was 
apparently based on the fact that she was diagnosed as 
having, among other things, chondromalacia of the left 
patella and on her reports of left knee pain while undergoing 
basic training in service.

Dr. Johnson's March 1982 letter includes an opinion that, 
based upon an arthroscopic examination of the left knee, the 
Veteran's left knee disability seemed to be more anatomic 
related rather than specific injury related.  However, a 
subsequent letter from Dr. Johnson in November 1982 includes 
an opinion that the Veteran had an onset of patellofemoral 
compression syndrome due to over stress while she was in 
basic training.  This opinion was based upon a reconstruction 
of her history and surgical findings, which included the 
Veteran's reports of a history of intermittent left knee pain 
beginning while she was doing exercises for basic training 
and her denial of having any knee problems prior to basic 
training.

A May 1983 letter from Dr. Bentley included an opinion that 
the Veteran's left knee disability could have been related to 
injuries sustained during the course of her basic training in 
1980.  This opinion was based upon the fact that the 
Veteran's left knee problems developed during the course of 
basic training.

Furthermore, Dr. Ackland's May 2009 addendum to his January 
2009 narrative report includes an opinion that the Veteran's 
left knee patellofemoral syndrome and left knee symptoms were 
sustained when she was in basic training in 1980.  This 
opinion was based upon a review of the Veteran's medical 
history, Dr. Johnson's November 1982 opinion, and Dr. 
Bentley's May 1983 opinion.

Dr. Johnson, Dr. Bentley, and Dr. Ackland explained the 
reasons for their opinions and they are consistent with the 
evidence of record.  These opinions are, therefore, entitled 
to substantial probative weight.  See Nieves-Rodriguez v. 
Peake, 22 Vet. App. 295, 304 (2008) (most of the probative 
value of a medical opinion comes from its reasoning; 
threshold considerations are whether the person opining is 
suitably qualified and sufficiently informed).  

As the weight of the evidence is in favor of a conclusion 
that a link exists between the Veteran's current left knee 
disability and service, the Board concludes that the criteria 
for service connection for a left knee disability have been 
met.  38 U.S.C.A. §§ 1131, 5107(b); 38 C.F.R. § 3.303.  


ORDER

As new and material evidence had been received, the petition 
to reopen the claim for service connection for a bilateral 
foot disability is granted.

As new and material evidence had been received, the petition 
to reopen the claim for service connection for a left knee 
disability is granted.

As new and material evidence had been received, the petition 
to reopen the claim for service connection for a bilateral 
leg disability is granted.

Entitlement to service connection for a left knee disability 
is granted.


REMAND

VA is obliged to provide an examination or obtain a medical 
opinion in a claim for service connection when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service, and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (2008); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The evidence 
of a link between current disability and service must be 
competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003).  The threshold for finding a link between current 
disability and service is low.  Locklear v. Nicholson, 20 
Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.  The 
Veteran's reports of a continuity of symptomatology can 
satisfy the requirement for evidence that the claimed 
disability may be related to service.  McLendon, 20 Vet. App. 
at 83.
Service connection will be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

As for the Veteran's claim for service connection for a 
bilateral foot disability, there are a number of bilateral 
foot related diagnoses reported in the Veteran service 
treatment records and post-service medical records.  The most 
recent clinical evidence of a bilateral foot disability is a 
May 1983 examination report from Dr. Bentley which indicated 
diagnoses of bilateral plantar fasciitis and flat foot 
deformities.  In a May 2007 written statement (VA Form 21-
4138) and during the May 2009 hearing, however, the Veteran 
reported having flat feet and associated pain.  The Veteran 
is competent to report observable symptoms of her bilateral 
foot condition, such as flatness, as well as pain.  See 
Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 
2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 
2006); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay 
person competent to testify to pain and visible flatness of 
his feet).

The Veteran's service treatment records indicate that she was 
discharged from service by reason of a bilateral foot 
condition, identified as chronic and incapacitating pes valgo 
planus (flat foot), which existed prior to service. 
Furthermore, the Veteran testified during the February 1982 
RO hearing that she knew she had flat feet prior to entering 
service.  

As for whether the Veteran's pre-existing bilateral foot 
condition was aggravated by service, her service treatment 
records indicate that it had not been aggravated by service 
beyond the normal progression of the disease.  However, a 
December 1981 VA orthopedic examination report reveals that 
the Veteran reported pain in her feet during basic training 
and that she was discharged due to the increase in her 
symptoms to her lower extremities.  Dr. Silliker's November 
1982 note stated that the Veteran suffered from foot strain 
and pes planus which began in 1980 while she was in service.  
Furthermore, Dr. Bentley's May 1983 letter included an 
opinion that the Veteran's bilateral foot condition could 
have been related to injuries sustained during the course of 
her basic training.

In sum, the record contains evidence of a current bilateral 
foot condition and evidence that the Veteran's pre-existing 
bilateral foot condition may have been aggravated by service.  
An examination is needed to obtain an opinion as to whether 
the Veteran has a current bilateral foot disability which was 
aggravated by active service. 

In addition, the service treatment records at one point 
describe the bilateral pes valgo planus as "congenital."  
Service connection is available for congenital diseases, but 
not defects, that are aggravated in service.  A medical 
opinion is also needed to determine whether the Veteran's 
bilateral foot condition is a disease or defect.  Quirin v. 
Shinseki, 22 Vet. App. 390 (2009).

With regard to the Veteran's claim for service connection for 
a bilateral leg condition, her medical records indicate that 
she has experienced bilateral leg pain, with the most recent 
clinical evidence of a bilateral leg condition being Dr. 
Silliker's November 1982 note which stated that the Veteran 
had bilateral leg problems, with pain and limited activity.  
Also, the Veteran testified during the May 2009 hearing that 
she experienced bilateral leg pain and muscle tightness.  The 
Veteran is competent to report symptoms of her bilateral leg 
condition, such as pain and muscle tightness.  See Jandreau, 
492 F.3d at 1376-77; Buchanan, 451 F.3d at 1336. 

During the May 2009 hearing, the Veteran's representative 
stated that the bilateral leg condition was secondary to the 
Veteran's left knee disability.  The Veteran testified that 
she had experienced pain in her legs since 1980 when she 
injured her knee in service.  Furthermore, a November 1980 
service treatment record indicates that the Veteran reported 
pain in her legs.  In light of the fact that the Board is 
granting service connection for the Veteran's left knee 
disability and that there is evidence of continuity of leg 
symptomatology, the evidence indicates that the Veteran's 
bilateral leg condition may be related to service or her left 
knee disability.  Therefore, an examination is required to 
determine whether the Veteran has a current bilateral leg 
disability, and if so, whether it is related to her service 
connected left knee disability or is otherwise related to 
service.
Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
examination to determine whether she has 
a current bilateral foot disability 
related to the foot conditions identified 
in service.  All indicated tests and 
studies should be conducted. 

The claims folder must be sent to the 
examiner for
review; consideration of such should be 
reflected in the
completed examination report or in an 
addendum.

The examiner should provide an opinion as 
to whether the bilateral foot condition 
identified in service was a congenital 
condition.  If so, the examiner should 
further opine as to whether the condition 
is a congenital defect or disease.  If a 
disease, the examiner should provide an 
opinion as to whether it is at least as 
likely as not (50 percent probability or 
more) that the disease was aggravated 
(there was an increase in underlying 
disability) in service.  

For any current foot disability that is 
not a congenital defect, the examiner 
should opine as to whether it is at least 
as likely as not (50 percent probability 
or more) that it had its onset in service 
or is otherwise related to a disease or 
injury in service.

The examiner must provide a rationale for 
each opinion and is advised that the 
Veteran is competent to report her 
symptoms and history; and such reports 
must be considered in formulating any 
opinions.

2.  Schedule the Veteran for a VA 
examination to determine the nature and 
etiology of any current leg disability.  
All indicated test and studies should be 
conducted.

The claims folder must be sent to the 
examiner for
review; consideration of such should be 
reflected in the
completed examination report or in an 
addendum.

The examiner should opine as to whether 
it is at least as
likely as not (50 percent probability or 
more) that any current leg disability is 
related to the Veteran's service-
connected left knee disability, or is 
otherwise related to service.  The 
examiner must provide a rationale for 
each opinion.

The examiner is advised that the Veteran 
is competent to report her symptoms and 
history; and such reports must be 
considered in formulating any opinions.

3.  If any benefit sought on appeal 
remains denied, issue
a supplemental statement of the case.  
Thereafter, the case should be returned 
to the Board, if in order.  

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


